Citation Nr: 1723299	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-36 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this appeal for additional development in July 2016.

A personal hearing was conducted between the Veteran and undersigned in April 2016.  A transcript is associated with the record.


FINDINGS OF FACT

1. A chronic cervical spine disorder was not shown in service or for many years later; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed arthritis of the cervical spine is etiologically related to service.

2. A chronic lumbar spine disorder was not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed lumbar spine disorder is etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  In addition, development in substantial compliance with the Board's remand instructions has been completed, including obtaining VA treatment records, a VA examination, and issuing a Supplemental Statement of the Case.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was provided with VA examinations in October 2016, which the Board finds to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from active service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).


Cervical and Lumbar Spine Disorders

October 2016 VA examinations diagnosed cervical degenerative disc disease/degenerative joint disease (DDD/DJD) with disc protrusions and spinal stenosis with myelomalacia and multi-level lumbar DDD/DJD with disc protrusions and spinal stenosis.  Element (1) of Shedden has been met.

With respect to Shedden element (2), service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a cervical or lumbar disorder.  It is also highlighted that the Veteran's separation examination in August 1974 fails to document any complaints of or observed symptoms related to a cervical or lumbar disorder.

However, the Board finds that the Veteran has submitted sufficient evidence of an in-service incident.  The Veteran stated that he injured his neck and back after falling onto a runway in the course of flight preparation.  This account is supported by the Veteran's military occupational specialty of aircraft maintenance specialist.  Moreover, supporting statements from the Veteran's cousin and former spouse attest to their knowledge of Veteran's injury at that time.  Both recount the Veteran's report of injury and having to take him to the hospital to be evaluated for complaints of severe back pain.  The Board finds these statements credible and sufficient to satisfy Shedden element (2).

What remains for consideration is whether there is a nexus between the Veteran's service and his current diagnoses.  The Board again notes that the Veteran's service discharge examination is silent with respect to any chronic low back or cervical spine disorder.  The first evidence of such is seen in records received from the Social Security Administration (SSA).  Notably, a February 1982 report from Muskogee General Hospital (MGH) describes how the Veteran underwent surgery for a herniated nucleus pulpsus L5-S1.  The report notes that the Veteran had fallen down a set of stairs several months earlier and had developed back pain radiating down the lower left extremity.  There was no reference to the Veteran's active service.  Subsequent medical records from 1985 are also silent with respect to the Veteran's active service or any back problems prior to 1979.  None of the records make mention of the neck or cervical spine.

Further, as part of his December 1986 appeal to the SSA, the Veteran, through his attorney, outlined a history of low back disability only after service.  The Veteran indicated he was hospitalized in 1979 for a basketball injury, and that his back was reinjured in 1981 when he fell down some stairs.  He stated that the 1979 injury did not require surgery (only hospitalization) but that it "marked the beginning of back problems."  It is noted that the attorney said that he had tried to obtain the hospital records from 1979, and that those records were no longer available.

In short, the Veteran's cervical and multi-lumbar DDD/DJD were not diagnosed within a year of service.  Consideration has been given to the Veteran's assertion that that he has experienced symptoms of his cervical and lumbar disorders continuously since service.  However, the objective and contemporaneous evidence of record contradicts that history.  There was no mention of the Veteran's neck or cervical spine when he was evaluated in the early to mid-1980s.  Moreover, and of significant import, the Veteran reported in 1986 that the onset of his low back pain started in 1979 following a basketball injury at that time.  The Board affords greater weight to contemporaneous medical evidence than the Veteran's self-reported history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  His history of continuous low back and neck symptoms since service is simply not credible.  Service connection on a presumptive basis or based on continuity of symptomatology is not warranted.

There is also no competent evidence of a nexus between the diagnoses of cervical and multi-lumbar DDD/DJD and the Veteran's service.  The October 2016 VA examiner opined that the Veteran's disorders were less likely as not incurred in or caused by service.  Although he reported injuries to his low back in service, which was not discounted, the examiner observed that there were no service treatment records documenting the injury or any other problems in service.  He further noted that the medical records from the early 1980s provided no basis for connecting the Veteran's active service to his post-service surgeries.  He added that the Veteran's neck problems appeared to begin in the 2000s, around 2004-2005.

While the examiner misstated the year in which the Veteran's neck pain was first documented in the medical record, the error is nonprejudicial, as the onset would be long after discharge in either case.  The Board affords the examiner's opinions great weight, as they were based on medical principles and adequate rationale, and the examiner considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  There are no competent opinions to the contrary.  The Board acknowledges the Veteran's statements attributing his disabilities and other symptoms to service; nevertheless, the Veteran is not competent to opine on the etiology of his cervical and lumbar disorders, and his statements are therefore afforded no weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As service connection is not warranted for any of the claimed conditions on a direct basis, the remaining question is whether service connection for those conditions is warranted on a secondary basis, as the Veteran has asserted. The Veteran has asserted that his cervical spine disorder was either caused or aggravated by his low back disability or vice versa.  However, as just discussed, the Board does not find that service connection is warranted for either a low back or cervical spine disability.  Thus, his claim of entitlement to service connection for low back disability secondary to cervical spine disability and his claim of entitlement to service connection for cervical spine disability as secondary to a low back disability must fail as a matter of law. See 38 C.F.R. § 3. 310; Sabonis v. Brown, 6 Vet. App. 426 (1994).

Based on the absence of a diagnosis of cervical or lumbar disorders within one year of discharge, continuity of symptomatology, competent medical evidence relating the Veteran's disabilities to service, or a service-connected disability that may serve as the basis for secondary service connection, the preponderance of the evidence is against service connection for cervical or multi-level lumbar DDD/DJD.




ORDER

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


